Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is being considered by the examiner.
The following references are newly disclosed in the above IDS:
1) CN101981561, GE HEALTHCARE BIOSCIENCE BIOPR,	
2) CN102576418, JAPAN NUS CO LTD, TERRARA CODE RES INST INC,
3) EPC™ Radio-Frequency Identity Protocols Generation-2 UHF RFID, Protocol for Communication at 860 MHz to 960 MHz, Version 2.0.1," EPCglobal, Inc.; April 2015, 152 pages, AND
4) First Office Action for Chinese Patent Application No. 201510523770.9, October 28, 2018, 25 pages.
“wherein the IC comprises memory storing data associated with the tag, wherein the stored data includes manufacturing data unique to the tag and related to the manufacturing of the tag, and wherein the IC is configured to perform at least one of error detection or error correction on at least some of the stored data, wherein the manufacturing data is to determine if a detected or corrected error is a result of a manufacturing defect to the tag or the source or location of the manufacturing defect”. Therefore, the present application remains allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relate generally to radio frequency identification (RFID) devices and systems, and more specifically to error-detection and error-correction techniques for RFID devices and systems.
The prior arts of record (Kawaguchi et al., US 8,774,710 as example of such prior arts) teaches a method for setting a signal detection threshold according to one embodiment includes determining a measure of a noise floor in a signal derived from a radio frequency signal received by an antenna using a same circuit used to detect a subcarrier signal during transmitting and prior to sending a command to a transponder to respond, however fail to teach the claimed specifics of:

“wherein the IC comprises memory storing  data  associated  with  the tag,  wherein  the stored data includes manufacturing data unique to the tag and related to the wherein the IC is configured to perform at least one of error detection  or error  correction on at least some of the stored data, wherein the manufacturing data is to determine if a detected or corrected error is a result of a manufacturing defect to the tag or the source or location of the manufacturing defect;”  in claim 1, similarly claim 19.

“wherein the tag comprises an antenna and an integrated circuit (IC), wherein the IC comprises non-volatile memory storing data associated with the tag, wherein the stored data includes manufacturing data unique to the tag and related to the manufacturing of the tag, wherein the IC is configured to perform  at least one of error detection  or error correction  on at least some of the stored data and wherein the manufacturing data is to determine if a detected or corrected error is a result of a manufacturing defect to the tag or the source or location of the manufacturing defect;” in claim 9.

“an RFID tag comprised of an antenna and an integrated circuit (IC), the IC comprising memory storing data associated with the tag, wherein the stored data includes manufacturing data unique to the tag and related to the manufacturing of the tag, and the IC being configured to perform at least one of error detection or error correction on at least some of the stored data, wherein the manufacturing data is to determine if a detected or corrected error is a result of a manufacturing defect to the tag or the source or location of the manufacturing defect” in claim 12.

in claim 23.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-29 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111